 1 McGREGOR W. SCOTT
   United States Attorney
 2 MICHELE BECKWITH
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, California 95814
 4 Telephone: (916) 554-2700

 5 Attorneys for Plaintiff/Respondent
   United States of America
 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                      CASE NO. 2:15-CR-00046-GEB-CKD
12                       Plaintiff/Respondent,      AMENDED ORDER GRANTING
                                                    GOVERNMENT’S MOTION FOR EXTENSION
13   v.                                             OF TIME
14   GABRIELA CARTER,
15                       Defendant/Movant.
16

17

18         On October 23, 2019, Respondent requested a 90-day extension of time to file its response to
19 Defendant Carter’s § 2255 petition.
20         IT IS HEREBY ORDERED, that Respondent’s request for a 90-day extension is granted. The
21 response is now due January 23, 2020.

22 Dated: October 25, 2019

23                                                 _____________________________________
                                                   CAROLYN K. DELANEY
24                                                 UNITED STATES MAGISTRATE JUDGE

25
26

27

28
                                                      1
29

30
